-      -




                        THEAVTORNEY                       GENERAL.
                                          OFTEXAS

 Grover       Sellers
A=rr‘,KN*:Y      G*:NExcAlr




 Hon. R. C. Neaves                      Opinion No. O-6324
 County Auditor                         Rer If real property      conveyed to the City
 Grayson County                         of Sherman at a tax sale,       is sold to a
 Sherman, Texas                         third party,   would the State and County
                                        be entitled   to collect    all delinquent   taxes
                                        prior  and subsequent    to the tax sale to the
 Dear Sir:                              City?    And related   questions.

             We are in receipt    of your recent    letter   of December 14,
 1944,  reques.ting   our opinion  relative  to  the   above  captioned matter.
 Your letter    reads as follows:

                 “Please      furnish     me a written   opinion     on the   following
          proposition:

                 “On June 17, 1930   a delinquent      tax judgment was ren-
          dered in cause No. 40788 ‘See certified           copy of judgment
          attached’   and on Decembei 27, 1930, the Sheriff,         acting   on
          the above judgment and decree       of sale,   did convey by Sher-
          iff Is deed, the premises    described    in said order of sale,
          to the City of Sherman a Municipal       Corporation,    for the
          sum of Three Hundred Ninety Two and 74/100 Dollars,            it be-
          ing the highest    bidder therefor,    and   that  being the   highest
          secure   sum bid for same. ‘See certified        copy of Sheriff’s
          deed attached.’

                “The County        and State were not a party to the above
          suit,   therefore,       none of the State and County taxes were
          included    in said      judgment.   (See copy of State and County
          delinquent     taxes     attached)

                 “For   your    information      and consideration      I submit    the
          following:

                “The City of Sherman, Plaintiff,  bid the premises  in
          at the amount of delinquent   taxes due said City a,t the Sher-.
          iff’s  sale on October 7, 1930, and said City of Sherman has
          held same until  now without taking any further   action.  HOW-
          ever, the City of Sherman is now in process    of taking poses-
          sion of same, which is some 14 years after   such premises had
          been conveyed by the Sheriff.

                   “1 have been informed by the City Attorney that,   it i.s
          the    intention  of the City of Sherman to take possession   of
Hono R, C. Neaves,          page 2         (O-6324)


        said premises     in       order     that     they    in turn   may sell      same
        at private  sa f e.

                “There is now due the State and County for delin-
        quent taxes,       together  with interest  and penalty  in the
        aggregate       sum of $247.60 for the years from 1928 to 1943,
                             ee State and County delinquent   tax state-
        i%tlu:tf;::he::

              “From the above information                    we would   appreoiate      an
        answer on the following:

             “1.   If said premises    are sold now by the City of
        Sherman, would the State and County be entitled     to collect
        all delinquent   taxes from 1928 to 1943 inclusive,    provided
        such property  is sold for an equal amount, or more than the
        amount of all delinquent    taxes due said taxing units?

              “2 0 Would said premises be exempt from State and
        County ad valorem taxes for all years subsequent   to the
        date such premises were bid in by the City of Sherman in
        19301
              “3 * Where such premises were conveyed to the City of
        Sherman b Sheriffus     deed in 1930, and possession not taken
        until  194 t 9 would the City of Sherman have the authority  to
        sell  such premises   at private sale?

              “40  In the event the City of Sherman may sell     such
        premises  at a private  sale,   what would be the proper method
        for the City of Sherman to follow     in order to convey such
        premises to the private    purchaser?

                “0 0 0 0’8

                We are    enclosing   herewith          OUP Opinion         MO. O-5710 which   an-
swers    your    first    two questions.

          Your other two questions                     request  our opinion          as to whether
the City has the authority   to sell                   such land at mate              sQ&   end if
so9 the proper procedure   to follow                  D

           It is our opinion    that the City of Sherman acting       through i
City Council,   could sell  said land as provided     in ,A&.cle   7328 Ver-
nonOs Annotated Civil   Statutes,   by virtue   of the provisions   of Ltlcles
7343 and 106Oa, V.AX.S.      However, each of said ,Articles      7343 and 1060
by Its own terms, is merely permissive,       and is not exclusive.

                Article    1062,    V,A,COSO reads            as followsr
Hon.   R. C. Neaves,      page   3   (O-6324    )


              “If,   at any sale of real or personal   property  or
       estate    for taxes,  no bid shall be made for any parcel
       of land, or any goods and chattels,       the same shall be
       struck off to the city,     and the city shall receive,     in
       the corporate     name, a deed for said property,    and shall
       be vested with the same right      as other purchasers   at
       such sale,     and may sell and convey the sameo”

              Article    1140,   V.A.C.S.,     reads    as follows:

              When the entry mentioned in the preceding          article
       has been made, the town shall be invested         with all the
       rights    incident    to such corporation   under this chapter,
       and shall have power to sue and be sued, plead and be
       impleaded,     and to hold and dispose     of real and personal
       property,     provided   such real property   is situated   within
       the limits      of the corporation.”

              Article    962, V.A.C.S.,      reads     as follows:

               “All the inhabitants          of each city       town or village
       so accepting       the provisions,        of this title      shall    continue
       to be a body corporate,          with perpetual        succession,       by the
       name and style        by which such city,        town or village        was
       known before       such acceptance,         and as such they and their
       successors      by that name shall have, exercise              and enjoy
       all the rights,        immunities,       powers,   privileges      and fran-
       chises    possessed      and enjoyed      by the same at the time of
       said acceptance          and those hereinafter         granted and con-
       ferred,     and shail     be subject      to all the duties        and obll-
       gations     pertaining     to or incumbent on the same as a cor-
       poration     at the time of said acceptance,               and may ordain
       and establish        such acts,     laws, regulations        and ordinances,
       not inconsistent        with the Constitution          and laws of this
       State,    as shall be needful          for the government,         interest,
       welfare     and good order of said body politic               and under the
       same name shall        be known in law, and be capable               of con-
       tracting     and being contracted          with,   suing and being sued,
       impleading      and being impleaded,          answering     and being an-
       swered unto, In all courts             and places,     and In all matters
       whatever,     may take, hold and purchase,             lease,    grant and
       convey such real and personal               or mixed property        or estate
       as the purposes        of the corporation        may require,       within    or
       without     the limits     thereof;      and may make, have and use a
       corporate      seal and change and renew the same at pleasure .I’

     said    It is, therefore,  our opinion   that the City of Sherman may
sell/land    to a third party at private    sale,  and that the City Coun-
cil,    as a governing  body of the City9 is the proper agency to exer-
cise the authority     to sell, and that the sale should be authorized
Ron.   R. C, Neaves,    page 4       (0~6324)


by ordinance   or ??esolhtfon.    See Wilder v. Amerfcau Produce Co.,
160 S.W.z (2d) 519 (SupoCt.10      However, ff the charter    or an
ordinance   of the Cfty of Sherman provides      how the City may alfen-
ate its real property,      such procedure  should be followed.

             Trustfng   that   the    abo,ve and foregoing         fully     answers   your
inquiry,    we are

                                                Yours      very   truly

                                                ATTORNEYGENERALOF TEXAS

                                                By   /s/     We V,    Geppert

                                                W. V0 Geppart,            Assistant

 APPROVEDJAN 11, 1945
/s/  Carlos C. Ashley
FIRST ASSISTANT ATTORNEYGENERAL

APPROVEDtOPINION COMMITTEE
BY:      BWB,CHAIRMAN

WVG:forwb